P.O. Box 2600 Valley Forge, PA 19482-2600 610-669-2689 Lisa_L_Matson @vanguard.com December 5, 2011 Chad Eskildsen, Esq. U.S. Securities & Exchange Commission via electronic filing 100 F. Street, N.E. Washington, DC 20549 RE: Vanguard Chester Funds; File No. 2-92948 (the Trust) Dear Mr. Eskildsen, This letter responds to your comments of November 30, 2011, on the post-effective amendment of the registration statement of the above-referenced Trust. You commented on Post-Effective Amendment No. 50, which was filed on October 17, 2011, pursuant to Rule 485(a) in order to add a new series to the Trust, the Target Retirement 2060 Fund. Comment 1: Prospectus—Tax Information Comment: On page 4 in the “Tax Information” section, please delete the text following the first sentence, as it is not required or permitted by Form N-1A. Response: We will remove the text following the first sentence of the “Tax Information” section. Chad Eskildsen, Esq. December 5, 2011 Page 2 Tandy Requirements As required by the SEC, the Fund acknowledges that: · The Fund is responsible for the adequacy and accuracy of the disclosure in the filing. · Staff comments or changes in response to staff comments in the filings reviewed by the staff do not foreclose the Commission from taking any action with respect to the filing. · The Fund may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Please contact me at (610) 669-5284 with any questions or comments regarding the above responses. Thank you. Sincerely, Lisa L. B. Matson Associate Counsel The Vanguard Group, Inc. cc: Brion Thompson, Esq.
